IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0221-10



DAVID RAY BRATCHER, Appellant
                  

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH  COURT OF APPEALS
MADISON COUNTY



                        Per curiam.  Keasler, and Hervey, JJ., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
because it does not contain a copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed:  March 24, 2010
Do Not Publish